Citation Nr: 0111501	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-51 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right frontal 
sinusitis prior to March 29, 2000.

2.  Entitlement to an increased rating for right frontal 
sinusitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGSON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1951 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
history of acute right frontal sinusitis.  In May 1998 this 
matter came before the Board and was remanded to the RO for 
further evidentiary development.  In December 2000 a hearing 
was held at the RO before C.W. Symanski, who is the Member of 
the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  By rating decision dated in November 2000, the RO 
granted a 10 percent rating for the service-connected frontal 
sinusitis, effective from March 29, 2000.  The veteran has 
continued his appeal.  Also, based on the November 2000 
rating decision, the issues for appellate consideration have 
been recharacterized as shown on the first page of this 
remand.  

The Board notes that in the May 1998 remand the RO was 
directed to issue a statement of the case for several issues, 
including the claim for service connection for headaches.  
Although the RO issued a statement of the case in January 
1999 covering the other issues, the RO did not include the 
claim for service connection for headaches.  This matter is 
again referred to the RO for appropriate action.


REMAND

In December 2000 the veteran testified that he received 
treatment for his sinusitis at a VA facility, and since VA 
records are considered to be constructively of record, the RO 
should obtain complete treatment records from the Dorn VAH, 
as well as any other VA facility at which the veteran may 
have received treatment for his sinusitis.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In December 2000 the veteran also testified that he received 
treatment for his sinusitis from Dr. Weldon at least two 
times per month.  Although treatment records from Dr. Weldon 
have been obtained through August 2000, the RO should also 
obtain current treatment records from Dr. Weldon, if any.  
The veteran also testified that he had been treated for his 
sinusitis by a private doctor, "at Lexington", who was 
across from the VA facility for several years.  The RO should 
attempt to obtain the name and address of this doctor from 
the veteran, and then obtain complete treatment records. 

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).   Thus, after any additional 
treatment records have been obtained, the veteran should be 
scheduled for a VA examination to assess the current severity 
of his sinusitis.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his sinusitis since 1996.  The veteran 
should be requested to submit the name of 
the private doctor "at Lexington" that 
he named at the personal hearing in 
December 2000.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include obtaining complete treatment 
records from Dr. Weldon and from the Dorn 
VA Hospital, including from April 1996 
through June 1996.  

2.  Thereafter, the veteran should be 
afforded a VA examination, in order to 
ascertain the nature and severity of his 
service-connected sinusitis .  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination (and 
the examiner should specifically note 
that the file has been reviewed).  The 
examiner should note all of the veteran's 
complaints related to his sinusitis, and 
the examiner should make clinical 
findings as to all symptoms related to 
the veteran's sinusitis. 

3.  Following the completion of all 
development, the RO should ensure that 
there has been compliance with the 
requirements of the recently enacted 
Veterans Claims Assistance Act of 2000 
and should then review the veteran's 
claims based on all of the evidence of 
record.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

